


Exhibit 10(m)


CONSENT AND FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT


THIS CONSENT AND FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this
"Amendment"), dated as of February 05, 2015 is made by and among MFRI, INC., a
Delaware corporation (the "Company"), MIDWESCO FILTER RESOURCES, INC., a
Delaware corporation ("Midwesco"), PERMA-PIPE, INC., a Delaware corporation
("Perma-Pipe"), TC NILES CORPORATION, a Delaware corporation ("TC Niles"), TDC
FILTER MANUFACTURING, INC., a Delaware corporation ("TDC"), MM NILES
CORPORATION, a Delaware corporation ("MM Niles"), and PERMA-PIPE CANADA, INC., a
Delaware corporation ("Perma-Pipe Canada") (each of the Company, Midwesco,
Perma-Pipe, TC Niles, TDC, MM Niles, and Perma-Pipe Canada may be referred to
herein individually, as a "Borrower" and collectively, as "Borrowers"), and BMO
HARRIS BANK N.A., as lender (the "Lender").


PRELIMINARY STATEMENTS:


(1) The Borrowers and the Lender are parties to a Credit and Security Agreement,
dated as of September 14, 2014 (as amended, supplemented or otherwise modified
from time to time prior to the date hereof, the "Credit Agreement") (capitalized
terms not otherwise defined in this Amendment have the same meanings as
specified in the Credit Agreement);
(2) The Company intends to repurchase common Equity Interests of the Company in
an aggregate amount of up to $2,000,000 on or prior to December 31, 2015 with
proceeds of distributions from Foreign Subsidiaries, in open market or private
transactions and on terms determined by the Company (the "Share Repurchase");
(3) The Borrower Agent has requested (i) that the Lender consent to the Share
Repurchase and (ii) that the Credit Agreement be amended as provided herein;


(4) The Lender, on the terms and conditions stated below, has agreed to the
consent to the Share Repurchase and to the amendment to the Credit Agreement set
forth herein.


NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:


SECTION 1. Consent. Subject to the terms and conditions contained in this
Amendment, and provided that the Company pays for 100% of the Share Repurchase
with funds provided by distributions from Foreign Subsidiaries as further
described herein, the Lender hereby consents to the Share Repurchase. The
Borrower Agent hereby acknowledges that the Lender’s consent in this Section is
specific in time and in intent and does not constitute and is not to be deemed a
consent to any other actions or a waiver of any right, power, or privilege under
the Credit Agreement or any other Loan Document.


SECTION 2. Amendments to the Credit Agreement. Subject to the satisfaction of
the conditions precedent set forth in Section 3 hereof, effective on and as of
the First Amendment Effective Date, the Credit Agreement is hereby amended as
follows:






--------------------------------------------------------------------------------




(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new defined term in the appropriate alphabetical order:


"‘2015 Share Repurchase’ means the repurchase by the Company of certain common
Equity Interests of the Company in an aggregate amount of up to $2,000,000 on or
prior to December 31, 2015 in open market or private transactions and on terms
determined by the Company, solely with proceeds of cash distributions from
Foreign Subsidiaries received after January 1, 2015, provided that
notwithstanding the foregoing, the Company shall be permitted to finance up to
$500,000 of the repurchase with Revolving Borrowings so long as such Revolving
Borrowings are repaid from cash distributions of Foreign Subsidiaries no later
than 120 days after the date of such Revolving Borrowings, provided, further,
that promptly upon request by Lender, the Company shall provide an accounting of
the funds transfers from January 1, 2015 forward from Foreign Subsidiaries used
to effect such repurchase."


(b) Section 8.06(d) of the Credit Agreement is hereby amended and restated in
its entirety as follows:


"(d) (i) the Company may make the 2015 Share Repurchase and (ii) the Company and
each of its Subsidiaries may purchase, redeem or otherwise acquire shares of its
common stock or other common Equity Interests or warrants or options to acquire
any such shares from employees in connection with customary employee or
management agreements, plans or arrangements, or in connection with termination
of employment, all in an aggregate amount not in excess of $500,000 in any
fiscal year;"


SECTION 3. Conditions to Effectiveness. This Amendment shall become effective on
and as of the Business Day (the "First Amendment Effective Date") on which (i)
the Lender (or its counsel) shall have received from the Borrowers an executed
counterpart of this Amendment on behalf of such party in form and substance
acceptable to it and (ii) the Lender shall have received an amendment fee in an
amount equal to $5,000 (the "Amendment Fee"), which Amendment Fee shall be
deemed fully earned and due as of the date of this Amendment and shall be
nonrefundable. The Lender’s delivery to the Borrower Agent of a copy of this
Amendment executed by all necessary parties together with confirmation of
receipt of the Amendment Fee shall be deemed evidence that the First Amendment
Effective Date has occurred.


SECTION 4. Representations. Each of the Borrowers represents and warrants to the
Lender the following:


(a) Each of the representations and warranties made by the Loan Parties in or
pursuant to Article VI of the Credit Agreement (except, in each case, to the
extent applicable to an earlier date) are true and correct in all material
respects (or true and correct in all respects in the case of representations and
warranties qualified by materiality, Material Adverse Effect, or other similar
language) on and as of the First Amendment Effective Date as if made on and as
of such date and except that for purposes of this clause (a), the
representations and warranties contained in Section 6.05(b) of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to Section 7.01(b) of the Credit Agreement; and


(b) No Default or Event of Default has occurred and is continuing as of the
First Amendment Effective Date, and no Default or Event of Default shall occur
or shall have occurred as a result of the




--------------------------------------------------------------------------------




effectiveness of this Amendment or the consummation of the transactions set
forth herein. result of the effectiveness of this Amendment or the consummation
of the transactions set forth herein.


SECTION 5. Reference to and Effect on the Credit Agreement.
(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to this "Agreement", "hereunder", "hereof" or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by, and after giving effect to, this Amendment.


(b) Each Loan Document, after giving effect to this Amendment, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed, except that, on and after the effectiveness of this Amendment,
each reference in each of the Loan Documents to the "Credit Agreement",
"thereunder", "thereof" or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement, as amended by,
and after giving effect to, this Amendment.


(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lender under any of the Loan Documents, or constitute a waiver of
any provision of any of the Loan Documents.


(d) Each party hereto hereby agrees that this Amendment shall be a "Loan
Document".


SECTION 6. Costs, Expenses. The Loan Parties agree to pay promptly on demand all
reasonable and documented out-of-pocket costs and expenses of the Lender in
connection with the preparation, execution and delivery of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the Lender)
in accordance with the terms of Section 10.04 of the Credit Agreement.


SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
in electronic (i.e., "pdf" or "tif") format shall be effective as delivery of a
manually executed counterpart of this Amendment.


SECTION 8. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWERS
 
 
MFRI, INC.


By: /s/ Karl J. Schmidt
 
 
Karl J. Schmidt
 
 
Vice President and Chief Financial Officer
 
 
 
 
 
MIDWESCO FILTER RESOURCES, INC.


By: /s/ Karl J. Schmidt
 
 
Karl J. Schmidt
 
 
Vice President and Chief Financial Officer
 
 
 
 
 
PERMA‑PIPE, INC.
By: /s/ Karl J. Schmidt
 
 
Karl J. Schmidt
 
 
Vice President and Chief Financial Officer
 
 
 
 
 
TC NILES, INC.


By: /s/ Karl J. Schmidt
 
 
Karl J. Schmidt
 
 
Vice President and Chief Financial Officer
 
 
 
 
 
TDC FILTER MANUFACTURING, INC.


By: /s/ Karl J. Schmidt
 
 
Karl J. Schmidt
 
 
Vice President and Chief Financial Officer
 
 
 
 
 
MM NILES, INC.


By: /s/ Karl J. Schmidt
 
 
Karl J. Schmidt
 
 
Vice President and Chief Financial Officer
 
 
 
 
 
PERMA‑PIPE CANADA, INC.
By: /s/ Karl J. Schmidt
 
 
Karl J. Schmidt
 
 
Vice President and Chief Financial Officer
 
 
 
 
 
BMO Harris Bank, N.A.,
By: /s/ Terrance McKenna Jr.
 
 
Name: Terrance McKenna Jr.
 
 
Title: Vice President


 
 
 





